42 N.J. 354 (1964)
200 A.2d 777
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
CHARLES SCHARFSTEIN, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 2, 1964.
Decided June 1, 1964.
Mr. John J. Francis, Jr., Assistant Prosecutor, argued the cause for appellant (Mr. Peter Murray, Assistant Prosecutor, of counsel; Mr. Brendan T. Byrne, Essex County Prosecutor, attorney).
Mr. Thomas E. Durkin, Jr., argued the cause for respondent (Mr. William J. Gearty, of counsel and on the brief).
The opinion of the court was delivered
PER CURIAM.
We affirm the judgment of the Appellate Division for the reasons given by it. State v. Scharfstein, 79 N.J. Super. 236 (App. Div. 1963). We emphasize that here, upon an anonymous tip and nothing more, there was a search of the person. We intimate no view upon whether such information *355 would justify a search of a vehicle if surveillance is not feasible or whether upon such information the person too may be searched if the alleged offense is grievous and such immediate measures appear to be urgently needed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.